Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 line 4 after “substrate” deleting “;”.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  Claim 29 line 3 before “substrate” deleting “stretchable”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19, 25 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the encapsulation" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 16 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (2013/0161680).
As for claim 14, Oh et al. disclose in Figs. 4-5 and the related text a display device, comprising: 
a substrate 401; 
a plurality of light emitting units (right/left units, see claim 16 rejection below), each light emitting unit having an island shape on the substrate (fig. 4); and including at least one subpixel (fig. 4); and 
a plurality of encapsulations 421/431/422 covering (portions of) the plurality of light emitting units, wherein (portion of) each of encapsulations is separately disposed on each light emitting unit (fig. 4), each of the encapsulations includes a first inorganic layer 421, a first organic layer 431, and a second inorganic layer 422, and the first inorganic layer 421 and the second inorganic layer 422 are in direct contact at an edge of the encapsulation (fig. 4).

As for claim 16, Oh et al. disclose the display device as claimed in claim 14, wherein: each subpixel includes a pixel electrode 410, an emission layer 412, and a common electrode (lower portion of 413) (¶0045) connecting another subpixel, and each light emitting unit includes at least one common wiring electrode (upper portion of 413) connected to the common electrode (lower portion of 413).  

As for claim 25, Oh et al. disclose the display device as claimed in claim 16, wherein the first inorganic layer 421 covers an edge of the common electrode (upper portion of 413), the first organic layer 431 contacts the first inorganic layer 421 and covers (middle portion) the common electrode (upper portion of 413), and the second inorganic layer 422 contacts the first inorganic layer 421 and covers the first organic layer 431 (fig. 4).  

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Hsieh et al. (US 2015/0263256).
As for claim 15, Oh et al. disclosed substantially the entire claimed invention as applied in claim 14, except an electrode disposed between the plurality of light emitting units.
Hsieh et al. disclose in Fig. 4A and the related text an electrode 23 disposed between the plurality of light emitting units (Fig. 4A of Hsieh et al.).
Oh et al. et al. and Hsieh et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oh et al. to include an electrode disposed between the plurality of light emitting units as taught by Hsieh et al., in order to provide better connections.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Kwon et al. (US 2014/0117342, as disclosed in previous office actions).
As for claim 17-19, Oh et al. disclosed substantially the entire claimed invention, as applied in claim 16, except in each respective light emitting unit of the plurality of light emitting units: the common wiring electrode is on the same layer as the pixel electrode, being spaced apart from the pixel electrode, and the common electrode is electrically connected to the common wiring electrode, the common wiring electrode is separated 
Kwon et al. teach in Figs. 1-4 and the related text Kwon et al. further disclose in each respective light emitting unit of the plurality of light emitting units: the common wiring electrode 121 is on the same layer as the pixel electrode 120, being spaced apart from the pixel electrode, and the common electrode is electrically connected to the common wiring electrode (fig. 3-4), the common wiring electrode 121 is separated from the pixel electrode by a pixel defining layer 126, and the emission layer 125 is on the pixel electrode 120 and over a portion of the common wiring electrode 121.
Oh et al. and Kwon et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oh et al. to include the common wiring electrode is on the same layer as the pixel electrode, being spaced apart from the pixel electrode, and the common electrode is electrically connected to the common wiring electrode, the common wiring electrode is separated from the pixel electrode by a pixel defining layer, the emission layer is on the pixel electrode and over a portion of the common wiring electrode as taught by Kwon et al, in order to emit light (Kwon et al. Abstract).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Ghosh et al. (US 2001/0052752, as disclosed in previous office actions).

Ghosh et al. teach in Figs. 3-4 and the related text a first inorganic layer 21 makes direct contact with a substrate 2; each respective encapsulation 21 makes direct contact with only one light emitting unit 13 and a substrate 2; and the display device includes no encapsulation layer (portion between 21) that makes direct contact with the stretchable substrate and makes direct contact with any two neighboring light emitting units (fig. 3).
Oh et al. and Ghosh et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oh et al. to include the first inorganic layer makes direct contact with the substrate; each respective encapsulation makes direct contact with only one light emitting unit and the substrate; and the display device includes no encapsulation layer that makes direct contact with the stretchable substrate and makes direct contact with any two neighboring light emitting units as taught by Ghosh et al., in 

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811